DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are pending and currently under consideration for patentability. 

Information Disclosure Statement
The Information Disclosure Statement filed on 01 October 2020 has been considered by the Examiner. 

Claim Objections
Claim 1 is objected to because of the following informality.
Claim 1 contains a minor typographical/grammatical error.  
Claim 1, line 10: Applicant is advised to remove the word “direction”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,799,135.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite methods for detecting arrhythmias using one or more processors configured with specific executable instructions, obtaining far field cardiac activity signals, applying a direction related responsiveness filter to the cardiac activity signals to produce DRR filtered signals, comparing a current sample from the cardiac activity signals to a prior sample from the DRR filtered signals to identify a first characteristic (specifically the direction) of the cardiac activity signals, defining the DRR filter based on the first characteristic identified (specifically the timing constant), analyzing the cardiac activity signals in connection with the DRR filtered signals to identify a second characteristic (specifically peaks or a peak-to-peak distance) of the cardiac activity signals, detecting at least one of noise or an arrhythmia based on the second characteristic, and recording results of the detecting.  A brief, but non-exhaustive matching of the pending claims to the issued claims is provided via the table below. 
Application No. 17/060,361
(Pending Claims)
U.S. Patent No. 10,799,135
(Reference Claims)
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20


Allowable Subject Matter
Claims 1-20 would be allowable if the double patenting rejections noted above were overcome.
The following is a statement of reasons for the indication of allowable subject matter.  The allowed claims are directed towards an arrhythmia detection method and system and include the inventive features of a direction related responsiveness filter configured to filter cardiac activity signals, further defining the filter based on a direction characteristic, and more specifically a time constant of the direction characteristic, of the cardiac activity signal.  The filter described by the pending claims acts as a variable filter, exhibiting fast responsiveness when the cardiac activity signal is increasing and slow responsiveness when the cardiac activity signal is decreasing, as described by the Applicant at least in paragraph [0054] of the published application.   Analogous prior art includes Cao et al. (US 2018/0028828 A1).  
Cao describes a method and system for detecting arrhythmias in cardiac activity ([0038]), including using a processor to obtain far field cardiac activity signals ([0084]).  Cao also describes filtering signals ([0056] - [0057]), analyzing the filtered signals in order to determine peak to peak intervals between successive peak characteristics ([0059] - [0061]), detecting an arrhythmia based on the peak to peak intervals ([0059] - [0061]), and recording the results of the detecting ([0058]).  However, Cao does not disclose or suggest a direction related responsiveness filter similar to that recited in the pending claims.  
Other prior art documents describe, in general, arrhythmia detection methods that rely on filtering signals and determining peak-to-peak intervals in order to detect the presence of an arrhythmia.  However, the prior art of record does not disclose or suggest a filter configured in a substantially similar manner as that recited in the pending claims.  
Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792